—Judgment unanimously affirmed. Memorandum: By moving to suppress evidence seized from his home at the time of his arrest solely on the basis that the warrantless entry into his home was not justified by exigent circumstances, defendant failed to preserve for our review his contention that the evidence should have been suppressed because it was not in plain view and was the product of an unlawful search (see, People v Claudio, 64 NY2d 858; People v Brooks, 231 AD2d 867, lv denied 89 NY2d 862). We decline to exercise our power to review that contention as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). The sentence is neither unduly harsh nor severe. We have considered defendant’s remaining contentions and conclude that they are without merit. (Appeal from Judgment of Erie County Court, Rogowski, J. — Criminal Possession Controlled Substance, 4th Degree.) Present — Pine, J. P., Wisner, Hurlbutt and Balio, JJ.